UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4372



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERMAINE TERRELL STRANGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (5:95-cr-00083-BO-11)


Submitted:   November 30, 2007         Decided:     December 21, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jermaine Terrell Strange appeals from his forty-five-

month sentence for violating his supervised release. On appeal, he

argues that his sentence is unreasonable.    For the reasons that

follow, we affirm.

          We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and is not plainly unreasonable. United States v. Crudup, 461 F.3d

433, 437 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

Here, it is uncontested that Strange sold crack cocaine on three

occasions within one year of his release from confinement and that

the district court sentenced Strange within his properly-calculated

advisory sentencing range of 37-46 months.   (J.A. 23).    See U.S.

Sentencing Guidelines Manual § 7B1.4(a) (2006).        Under these

circumstances, we do not find that the district court’s sentence

was plainly unreasonable.   Crudup, 461 F.3d at 437; see   Rita v.

United States, 127 S. Ct. 2456, 2469 (2007) (noting that   “[w]here

a [sentencing] matter is . . . conceptually simple” and the record

makes clear that the sentencing judge considered the evidence and

arguments “we do not believe the law requires the judge to write

more extensively.”).

          Accordingly, we affirm Strange’s sentence.   We dispense

with oral argument because the facts and legal contentions are




                              - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -